Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 11-K (Mark One) ☑ ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: December31, 201 6 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-35746 A. Full title of the plan and address of the plan, if different from that of the issuer named below: BRYN MAWR BANK CORPORATION401(K) PLAN B. Name of the issuer of the securities held pursuant to the plan and the address of its principal executive office: BRYN MAWR BANKCORPORATION BRYN MAWR, PA 19010 Table of Contents REQUIRED INFORMATION a) Financial Statements . The financial statements filed as a part of this Annual Report are listed in the Index to Financial Statements at page 3. b) Exhibit Index : 23.1 The consent of BDO USA, LLP, independent registered public accounting firm Table of Contents BRYN MAWR BANK CORPORATION 401(k) PLAN Financial Statements and Supplemental Schedule For the Years Ended December31, 2016 and 2015 With Report of Independent Registered Public Accounting Firm Table of Contents THE BRYN MAWR BANK CORPORATION 401(k) PLAN Table of Contents Page REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 1 FINANCIAL STATEMENTS: Statements of Net Assets Available for Benefits, December31, 2016 and 2015 2 Statements of Changes in Net Assets Available for Benefits, Years ended December31,2016 and 2015 3 Notes to Financial Statements 4 SUPPLEMENTAL SCHEDULE: ScheduleH – Line4i – Schedule of Assets (Held at End of Year), December31, 2016 11 SIGNATURE 12 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Table of Contents Report of Independent Registered Public Accounting Firm To the Plan Administrator Bryn Mawr Bank Corporation 401(k) Plan Bryn Mawr, Pennsylvania We have audited the accompanying statements of net assets available for benefits of the Bryn Mawr Bank Corporation 401(k) Plan (the “Plan”) as of December 31, 2016 and 2015, and the related statements of changes in net assets available for benefits for the years ended December 31, 2016 and 2015. These financial statements are the responsibility of the Plan’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2016 and 2015, and the changes in net assets available for benefits for the years ended December 31, 2016 and 2015, in conformity with accounting principles generally accepted in the United States of America. The accompanying supplemental schedule of Schedule H, line 4i – Schedule of Assets (Held at End of Year) as of December 31, 2016 has been subjected to audit procedures performed in conjunction with the audit of the Plan’s financial statements. The supplemental schedule is the responsibility of the Plan’s management. Our audit procedures included determining whether the supplemental schedule reconciles to the financial statements or the underlying accounting and other records, as applicable, and performing procedures to test the completeness and accuracy of the information presented in the supplemental schedule. In forming our opinion on the supplemental schedule, we evaluated whether the supplemental schedule, including its form and content, is presented in conformity with the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. In our opinion, the supplemental schedule is fairly stated, in all material respects, in relation to the financial statements as a whole. /s/ BDO USA, LLP Philadelphia, Pennsylvania June 27, 2017 1 Table of Contents BRYN MAWR BANKCORPORATION 401(k) PLAN Statements of Net Assets Available for Benefits December 31, 2016 and 2015 Assets: Investments, at fair value: Money market funds $ 4,149,663 $ 4,914,763 Company stock 7,427,826 5,367,950 Mutual funds 46,575,533 42,172,003 Total investments at fair value 58,153,022 52,454,716 Receivables: Contributions receivable – Employer, net 4,030 367,540 Contributions receivable – Employee — 92,226 Notes receivables from participants 834,368 1,091,110 Total receivables 838,398 1,550,876 Net assets available for benefits $ 58,991,420 $ 54,005,592 See accompanying notes to financial statements. 2 Table of Contents BRYN MAWR BANK CORPORATION 401(k) PLAN Statements of Changes in Net Assets Available for Benefits Years ended December 31, 2016 and 2015 Investment income (loss): Dividends 1,358,820 1,968,525 Net appreciation (depreciation) in the fair value of investments 5,255,187 ) Total investment income (loss) 6,614,007 ) Interest income on notes recievables from participants 35,436 40,096 Contributions: Employee 3,227,749 3,185,019 Employer, net 1,098,259 2,257,935 Rollovers 914,474 6,481,809 Total contributions 5,240,482 11,924,763 Total additions 11,889,925 10,699,852 Benefits paid & administrative expenses: Benefits paid to participants 6,808,559 4,674,061 Administrative expenses 95,538 122,291 Total benefits paid & administrative expenses 6,904,097 4,796,352 Net increase in net assets available for benefits before transfer 4,985,828 5,903,500 Transfer from another plan - 2,311,108 Net increase in net assets available for benefits after transfer 4,985,828 8,214,608 Net assets available for benefits: Beginning of year 54,005,592 45,790,984 End of year $ 58,991,420 $ 54,005,592 See accompanying notes to financial statements. 3 Table of Contents Description of the Plan (a) General The following description of the Bryn Mawr Bank Corporation 401(k) Plan (“the Plan”) provides only general information. Participants should refer to the Plan Agreement for a more complete description of the Plan’s provisions. The Plan is a defined contribution plan under which all employees of Bryn Mawr Bank Corporation (the“Corporation”) and its wholly owned subsidiaries, including The Bryn Mawr Trust Company (the“Bank”), (collectively, the “Company”) who meet certain service requirements are eligible to participate. The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (“ERISA”), as amended. On October 21, 2014 the Wealth Committee, approved to restate the plan document from an individually designed plan into an Internal Revenue Service (“IRS”) pre-approved Volume Submitter Plan. The restated document was adopted effective January 1, 2015. (b) Eligibility All employees of the Company are eligible to make salary deferral contributions into the plan upon their date of hire. Employees are eligible to receive employer contributions, effective January 1, April 1, July 1, or October 1, following the completion of six months of employment with at least 83.3 hours of service during each month. (c) Contributions Employees can elect salary deferral through payroll deduction of their pay on a pre-tax or after-tax basis, subject to certain limitations as defined by the Plan. Such contributions are processed with each payroll and are matched with each payroll dollar for dollar by the Company up to a maximum of 3% of the participant’s base annual salary. Rollovers contributions from other qualified plans are permitted. In addition to above, the Board of Directors of the Corporation may, at their discretion, authorize an additional contribution based on the Company’s profitability. Eligible participants received 3% of gross compensation, allocated as a discretionary contribution, during 2016 and 2015 on a quarterly basis. Participants direct the investment of their contributions into various investment options offered by the Plan. The employer contributions and employee salary deferral and rollover contributions are allocated among the investment options based upon the participant’s investment election. Participants may elect to automatically increase his or her contribution rate annually, effective the first day of the month chosen. Employer contributions receivable consist of employer matching contributions, profit-sharing contributions, as well as an employer match true-up component. At year-end, the Plan performs a true-up calculation of the employer matching contribution for all participants and makes any necessary additional matching contribution in the subsequent year. True-up contributions were $15,653 and $48,798 for 2016 and 2015, respectively. (d) Payment of Benefits Upon termination due to death, disability, or retirement, as defined by the Plan Document, or upon request for an in-service distribution, a participant may elect to receive a lump-sum payment equal to the value of the participant’s vested interest in their account. A non-spouse beneficiary entitled to receive an eligible rollover distribution is permitted to make a direct trustee to trustee rollover to an IRA. 4 Table of Contents (e) Vesting Participants are immediately vested in all employee deferrals. Vesting schedule for employer contributions (match and discretionary) for employees hired after January 1, 2015 is as follows: Years of Vesting Service % Vested 1 but less than 2 33.33% 2 but less than 3 66.66% 3 or more 100.00% (f) Participant Accounts Each participant’s account is credited with the participant’s salary deferral, Company matching contributions, and the Company discretionary contributions based on gross annual compensation. Additionally, all participant’s accounts are allocated Plan earnings (losses), and a proportionate allocation of administrative expenses. Allocations are based on participant earnings (losses) or account balances, as defined. The benefit to which a participant is entitled is the benefit that can be provided from the participant’s vested account. (g) Notes Receivable from Participants Participants may borrow from their fund accounts a minimum of $1,000 up to a maximum equal to the lesser of $50,000 or 50% of their account balance. Current loan terms range from 1 to 5 years or up to 10 years for a principal residence. The loans are secured by the balance in the participant’s account and bear a fixed rate of interest equal to ½ % over the published prime rate in the Wall Street Journal as of the first day of the month that the loan is issued. Principal and interest is paid ratably through biweekly payroll deductions. The interest rates on loans range from 3.75% to 4.25%. (h ) Withdrawals Participant contributions and accumulated earnings (losses) are restricted as to withdrawal except in Hardship cases as defined by the Internal Revenue Code (“IRC”) or the attainment of age 59
